     Case 2:20-cv-01214-TLN-DB Document 16-1 Filed 05/06/21 Page 1 of 7


 1   Robert A. Naeve (State Bar No. 106095)
     rnaeve@jonesday.com
 2   Aileen H. Kim (State Bar No. 324522)
     aileenkim@jonesday.com
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 5   Facsimile: +1.949.553.7539
 6   Attorneys for Defendant
     MCDONALD’S USA, LLC
 7

 8                                  UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11
       KIRK D. WILLIAMS, an individual,            Case No. 2:20-cv-01214-TLN-DB
12

13                     Plaintiff,                  Referred To Magistrate Judge Deborah Barnes
                                                   [Local Rule 302(c)21]
14          v.
                                                   DECLARATION OF ROBERT A. NAEVE
15     MCDONALD’S CORPORATION,                     IN SUPPORT OF DEFENDANT
                                                   MCDONALD’S USA, LLC’S RESPONSE
16                     Defendant.                  AND OPPOSITION TO PLAINTIFF’S
17                                                 MOTION FOR REASONABLE
                                                   ACCOMMODATION PURSUANT TO ADA
18
                                                   [Response and Opposition filed concurrently
19                                                 herewith]
20                                                 Date:          May 21, 2021
                                                   Time:          10:00 a.m.
21
                                                   Place:         Courtroom 27, 8th Floor
22
                                                   Complaint Filed: June 17, 2020
23                                                 First Amd. Complaint Filed: July 20, 2020

24

25

26

27

28

          DECLARATION OF ROBERT A. NAEVE ISO MCDONALD’S RESPONSE AND OPPOSITION
                       TO MOTION FOR REASONABLE ACCOMMODATION
     Case 2:20-cv-01214-TLN-DB Document 16-1 Filed 05/06/21 Page 2 of 7


 1          I, Robert A. Naeve, declare and state as follows:
 2

 3          1.      I am an attorney at law licensed to practice before this Court and all courts in the
 4   State of California. I am of counsel with Jones Day, counsel of record for McDonald’s USA,
 5   LLC, erroneously named herein as McDonald’s Corp. (“McDonald’s” or “Company”), in this
 6   action. I have personal knowledge of the facts stated in this Declaration. I could and would
 7   competently and truthfully testify to these facts if called upon to do so. I submit this Declaration
 8   in support of McDonald’s Response and Opposition to Plaintiff Kirk Williams’ (“Williams”)
 9   Motion for Reasonable Accommodation Pursuant to ADA (“Motion for Accommodations”).
10   A.      Accommodation Requests Addressed To This Court.
11          2.      Williams addresses most of his accommodation requests to this Court, asking that
12   it provide, apparently at Court expense, access to Lexis/Nexis research services, access to Pacer
13   for electronic filings, and appointment of Terresa Robson as a reader. McDonald’s questions the
14   veracity of Williams’ claimed need for accommodation, for the reasons outlined in the
15   accompanying Response and Opposition. See generally People v. Williams, 2008 Cal. App.
16   Unpub. LEXIS 7101, *5, *6 & *8 (Aug. 27, 2008). Assuming arguendo that Williams could
17   establish a genuine need for accommodation, McDonald’s offers the following facts to assist the
18   Court in evaluating whether Williams has demonstrated that any of his requested
19   accommodations are “necessary” or “reasonable,” the most basic requirements of any
20   accommodation.
21          Lexis/Nexis.
22          3.      While preparing McDonald’s Response and Opposition to Williams’ Motion for
23   Accommodations, I confirmed that the Sacramento County Public Law Library provides free
24   access to Lexis/Nexis legal research services to its patrons through its public terminals. See
25   http://saclaw.org/services/databases-at-the-law-library-2/. I also confirmed that similar legal
26   researching services are provided for free by Google Scholar. See https://scholar.google.com/.
27

28
                                                        2
           DECLARATION OF ROBERT A. NAEVE ISO MCDONALD’S RESPONSE AND OPPOSITION
                        TO MOTION FOR REASONABLE ACCOMMODATION
     Case 2:20-cv-01214-TLN-DB Document 16-1 Filed 05/06/21 Page 3 of 7


 1          Access To Pacer.
 2          4.      It is my understanding that this Court does not, as a matter of policy, grant access
 3   to its Pacer electronic filing system to pro se plaintiffs, including Williams. This does not mean
 4   that Williams does not receive filings in this matter, inasmuch as McDonald’s serves all of its
 5   filings on Williams via first class mail, as demonstrated in the proofs of service that accompany
 6   all of our filings. In addition, it is my understanding that this Court serves pro se plaintiffs with
 7   copies of all filings via first class mail, as is confirmed by the following Pacer notice of the filing
 8   of Williams’ Motion for Accommodations:
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          5.      Insofar as I am aware, Williams has not objected to receiving filings by mail in

25   this action, or in any of the other lawsuits referenced in footnotes two and three of McDonald’s

26   Response and Opposition. In addition, and as will be noted below, several of Williams’ emails to

27   me confirm that he has received and understood filings in this action that he received by mail.

28
                                                         3
           DECLARATION OF ROBERT A. NAEVE ISO MCDONALD’S RESPONSE AND OPPOSITION
                        TO MOTION FOR REASONABLE ACCOMMODATION
     Case 2:20-cv-01214-TLN-DB Document 16-1 Filed 05/06/21 Page 4 of 7


 1          Appointment Of A Reader.
 2          6.      I have communicated with Williams in this action via telephone, email and
 3   voicemail. Williams has responded to all of my calls and emails and has never complained that
 4   he could not access or perceive the contents of my communications with him. Indeed, all of
 5   Williams’ email communications confirm both that he is fully capable of communicating in this
 6   fashion, and that he understands the litigation process. For example:
 7                 In one June 18, 2020 email to me, Williams wrote, “Please be advised that I filed
                    the Civil Right complaint against McDonald’s based on their website in
 8                  accessibility in the kiosk in accessibility pursuant to the mailbox rule the
                    documents deemed to be filed yesterday because I dropped it in the United States
 9                  District Court Dropbox.”
10
                   In another June 18, 2020 email, Williams also wrote, “Here is the case number
11                  kirk D William’s v. McDonald's Case No. 2:20-cv-1214-TLM-DB. The case will
                    be available on Pacer today . . . .”
12
                   In a January 14, 2021 email, Williams sent a cell-phone photograph of the front
13                  page of the original summons in this action, writing, “Please find attached a copy
14                  of the Simmons . . . .”

15          7.      Similarly, Williams has never complained in any of his communications with me
16   that he could not access or perceive the contents of any of the filings in this action. To the
17   contrary, Williams has confirmed in voicemail messages that he receives copies of the filings in
18   this action, and that he understands their contents. For example:
19                 On January 14, 2021, the day after the Clerk of Court issued a summons for his
                    First Amended Complaint (ECF No. 8), I received a voicemail message from
20
                    Williams, in which he stated, “I just received the granting or issuing of the
21                  summons and complaint.”

22                 Similarly, on April 7, 2021, the day after McDonald’s filed its Amended Notice of
                    Motions and Motions to Dismiss and to Strike his First Amended Complaint (ECF
23                  No. 12), I received a voicemail message from Williams in which he stated, “I
                    received a hard copy from the clerk’s department about the re-notice of the
24
                    motion.”
25
            8.      McDonald’s does not object to whatever accommodations this Court may choose
26
     to provide in response to Williams’ accommodation requests addressed to this Court.
27

28
                                                        4
           DECLARATION OF ROBERT A. NAEVE ISO MCDONALD’S RESPONSE AND OPPOSITION
                        TO MOTION FOR REASONABLE ACCOMMODATION
     Case 2:20-cv-01214-TLN-DB Document 16-1 Filed 05/06/21 Page 5 of 7


 1   McDonald’s notes only that Williams has not offered anything to suggest that any of these
 2   accommodations is necessary or reasonable.
 3   B.      Accommodation Requests Addressed To McDonald’s.
 4          9.      Williams’ Motion for Accommodations also asks this Court to order McDonald’s
 5   to provide large print or “audio copy on CD” or some other form of accommodation for
 6   unspecified communications. McDonald’s opposes this aspect of Williams’ Motion for
 7   Accommodations because Williams offers no facts to suggest a prima facie entitlement to any
 8   accommodations, or that the requested accommodations are necessary or reasonable. As
 9   explained above, Williams has been effectively communicating with counsel for McDonald’s via
10   telephone, email and voicemail since before this action was filed.
11          10.     With respect to proceedings before this Court and as also explained above,
12   Williams’ filings in this action, and in other lawsuits he has initiated over the years, all
13   demonstrate that he is fully capable of litigating this action in the absence of any of the
14   accommodations he requests here. In addition, all of McDonald’s substantive filings in this
15   action are rendered in accessible pdf format and can be perceived by screen reader software.
16   C.      Request For A Stay In Proceedings.
17          11.     Williams’ Motion for Accommodations also asks this Court to order a stay in this
18   action. As noted in our Response and Opposition, McDonald’s opposes this request as
19   unnecessary, both because Williams does not provide a factual basis justifying a stay, and
20   because this Court’s April 26, 2021 Order (ECF No. 14) already gave him until June 4, 2021 in
21   which to file a second amended complaint.
22          12.     McDonald’s concerns are heightened in this regard because the trial court’s
23   findings in People v. Williams cited above, suggests that he may not be entitled to
24   accommodation at all. In addition, Williams wrote in an April 27, 2021 email to me that
25   “Perhaps I will have to appeal to the 9th circuit Court of Appeal, on the reasonable
26   accommodation issue and [seek a further] stay these proceedings.” Such a “stay” could extend
27   well beyond June 4, 2021 or any other date suggested in Williams’ Motion for Accommodations.
28
                                                         5
           DECLARATION OF ROBERT A. NAEVE ISO MCDONALD’S RESPONSE AND OPPOSITION
                        TO MOTION FOR REASONABLE ACCOMMODATION
     Case 2:20-cv-01214-TLN-DB Document 16-1 Filed 05/06/21 Page 6 of 7


 1          13.     Williams went on to suggest in his April 27, 2021 email that McDonald’s could
 2   avoid dealing with his attempts at delay by making a monetary payment to him. This causes
 3   McDonald’s to further question the sincerity of his claims.
 4          I declare under penalty of perjury under the laws of the United States that the foregoing is
 5   true and correct.
 6          Executed this 6th day of May, 2021 at Irvine, California.
 7

 8

 9                                              Robert A. Naeve
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
           DECLARATION OF ROBERT A. NAEVE ISO MCDONALD’S RESPONSE AND OPPOSITION
                        TO MOTION FOR REASONABLE ACCOMMODATION
     Case 2:20-cv-01214-TLN-DB Document 16-1 Filed 05/06/21 Page 7 of 7


 1                                  PROOF OF SERVICE BY MAIL
 2          I am a citizen of the United States and employed in Orange County, California. I am over
 3   the age of eighteen years and not a party to the within-entitled action. My business address is
 4   3161 Michelson Drive, Suite 800, Irvine, California 92612. I am readily familiar with this firm’s
 5   practice for collection and processing of correspondence for mailing with the United States Postal
 6   Service. On May 6, 2021, I placed with this firm at the above address for deposit with the United
 7   States Postal Service a true and correct copy of the within document(s):
 8            DECLARATION OF ROBERT A. NAEVE IN SUPPORT OF DEFENDANT
 9            MCDONALD’S USA, LLC’S RESPONSE AND OPPOSITION TO PLAINTIFF’S
              MOTION FOR REASONABLE ACCOMMODATION PURSUANT TO ADA
10
     in a sealed envelope, postage fully paid, addressed as follows:
11

12           Kirk D. Williams
             7438 Elder Creek Road
13           Sacramento, CA 95824

14
            Following ordinary business practices, the envelope was sealed and placed for collection
15
     and mailing on this date, and would, in the ordinary course of business, be deposited with the
16
     United States Postal Service on this date.
17
            I declare that I am employed in the office of a member of the bar of this court at whose
18
     direction the service was made.
19
            Executed on May 6, 2021, at Irvine, California.
20

21

22                                                                     Frances Pham
23

24

25

26

27

28
                                                       7
               DECLARATION OF ROBERT A. NAEVE ISO MCDONALD’S RESPONSE AND OPPOSITION
                         TO MOTION FOR REASONABLE ACCOMMODATION
